Citation Nr: 0314277	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  00-02 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of shell 
fragment wound penetrating abdomen, with lacerated colon, and 
residuals of colostomy, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel




INTRODUCTION

The veteran had active service from October 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO denied an increased rating for residuals of 
shell fragment wound penetrating abdomen, with lacerated 
colon, and residuals of colostomy, currently rated as 20 
percent disabling.  The veteran filed a notice of 
disagreement (NOD) in November 1999, and a statement of the 
case (SOC) was issued in January 2000.  The veteran submitted 
a substantive appeal in January 2000.

In February 2001, the Board remanded the case to the RO for 
further evidentiary development and readjudication consistent 
with cited court precedent and regulatory criteria.  Per the 
Board's instruction, the RO obtained additional evidence, but 
continued the denial of the claim (see November 2002 
supplemental SOC (SSOC)).  Hence, the matter has been 
returned to the Board for further appellate consideration.  


REMAND

In the prior February 2001 remand, the Board determined that 
the veteran and his representative had raised the issue of a 
rating in excess of 10 percent for his service-connected 
muscle injury, currently characterized as shell fragment 
wound to the abdomen, Muscle Group XIX.  The RO had not 
specifically adjudicated such claim for an increase.  
However, the Board found that the increased rating claim, 
along with the claim for an increased rating for residuals of 
shell fragment wound penetrating abdomen, with lacerated 
colon, and residuals of colostomy, were inextricably 
intertwined, and should be considered together.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue would 
have a "significant impact" on a veteran's claim for the 
second issue).  

The Board instructed the RO to adjudicate the issue of an 
increased rating for the service-connected injury to Muscle 
Group XIX, and to provide the veteran an opportunity to 
perfect an appeal on that issue.  In addition, the Board 
instructed the RO to consider whether a separate rating was 
warranted for the veteran's scarring of the abdomen due to 
the shell fragment wounds, as his scarring was identified as 
being painful.  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(permitting separate evaluations for separate problems 
arising from the same injury if they do not constitute the 
same disability or same manifestation under 38 C.F.R. 
§ 4.14).

The November 2002 supplemental SOC (SSOC) suggests that, in a 
November 2002 rating decision, the RO did consider the issue 
of a rating in excess of 10 percent for the service-connected 
injury to Muscle Group XIX, , and granted separate 
evaluations for a tender and painful scar of the left upper 
quadrant and a midline abdominal scar.  However, the claims 
file does not include a copy of the rating decision.  
Moreover, because the claims file reflects no evidence that 
the veteran was provided notice of the rating decision 
(meeting due process requirements), and the claims file was 
returned to the Board prior to the expiration of the time 
period for initiating an appeal as to that denial (see 
38 C.F.R. § 20.302 (2002)), the veteran has not had an 
opportunity to perfect an appeal as to either the denial of 
an increased rating for injury to Muscle Group XIX or either 
of the evaluations assigned for scars.  

Hence, a remand is warranted for the RO to associate with the 
claims file a copy of the November 2002 rating decision and 
evidence of notification of that decision, and to retain the 
claims file until either the veteran files a perfected appeal 
as to one or more of the additional issues, or the time 
period for doing so expires, whichever occurs first.  

As a final point, the Board notes that the November 2002 SSOC 
does not include citation to and discussion of legal 
authority codifying or implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), that is pertinent to the claims.  See 38 
U.S.C.A. §§  5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2002).  Hence, any SSOC and SOC issued to 
the veteran must include citation to such authority.  

The Board regrets that a remand will further delay a final 
decision in this case, but finds that such action is 
necessary to ensure that the veteran is afforded full due 
process of law.  Accordingly, the case is hereby REMANDED to 
the RO for the following action:

1.  The RO should associate with the 
claims file a copy of the November 2002 
rating decision confirming the current 
evaluation for the veteran's service-
connected muscle injury, currently 
characterized as shell fragment wound to 
the abdomen, Muscle Group XIX; and 
granting separate evaluations for a 
tender and painful scar of the left upper 
quadrant and a midline abdominal scar 
assigning .  The RO must notify the 
veteran and his representative of the 
determinations and of the veteran's 
appellate rights.  

2.  The veteran and his representative 
are hereby reminded that, to obtain 
appellate jurisdiction over an issue not 
currently in appellate status, the 
veteran must perfect an appeal by the 
timely filing of an NOD, and, after 
issuance of an SOC, a timely Substantive 
Appeal.  While the RO must furnish the 
veteran the appropriate time period in 
which to do so, the veteran should, if 
desired, perfect an appeal as to the 
issue(s) referenced above as soon as 
possible to avoid unnecessary delay in 
the consideration of the appeal.  The RO 
must retain the claims file until the 
veteran perfects an appeal on the 
aforementioned issue(s), or the date upon 
which the time period for doing so 
expires, whichever occurs earlier.  

3.  Any SSOC and SOC issued to the 
veteran must include citation to and 
discussion of pertinent legal authority 
codifying or implementing the VCAA.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND  must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 30 2, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




